DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 07/09/2020.  	Claims 1-20 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 07/09/2020 are accepted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. US 2011/0113392 A1 to Chakraborty, (hereinafter, “Chakra”) in view of US Pub. No. US 2017/0103236 A1 to Homayoun, (hereinafter, “Homayoun”).
As per claims 1 and 11, Chakra teaches an apparatus and a computer-implemented method, respectively, for providing a confidential integrated circuit design process, the apparatus comprising at least one processor and at least one non-transitory memory including program code (Chakra, para. [0043] “The obfuscation tool 12 can be implemented as computer-executable instructions running on a processor or a computer or workstation. The obfuscation tool 12 thus can include a variety of methods for performing the desired obfuscation relative to the original circuit description 16. The computer or workstation further can utilize other tools and methods for use in designing, converting and modifying the design.”), the at least one non-transitory memory and the program code configured to, with the processor, cause the apparatus to at least: 
receive, from a first untrusted computing device, a design specification dataset comprising confidential design specification data and non-confidential design specification data, the confidential design specification data associated with a design element set (Chakra, para. [0042] “FIG. 1 depicts an example of a system 10 that can be used for protecting an IP or integrated circuit (IC) chip design, such as an IP core of a system on chip (SoC). The system 10 includes an obfuscation tool 12 that is configured for obfuscating a circuit design by inserting a sequential structure, such as a finite state machine (FSM) into the circuit description. The system 10 includes memory 14 in which an original circuit description 16 can be stored. The original circuit description 16 can represent an instance of the design, such as firm IP (e.g., gate level netlist) or soft IP (e.g., an RTL or other higher level designs including a control and data flow graph (CDFG)).” And para. [0045] “the obfuscation tool 12 includes a node selector 18 that can be utilized to select a plurality of nodes from the original circuit description 16 and generate a corresponding subset of the nodes that can be utilized in conjunction with the obfuscation of the circuit design. For instance, the plurality of nodes being modified (e.g., referred to herein as modification nodes) can be utilized as inputs for the sequential structure such as the FSM. The nodes can be selected according to a ranking method (see, e.g., FIG. 3). The ranking of the nodes can be an iterative process in which multiple passes through the method are performed to result in a corresponding set of nodes”); 
extract the confidential design specification data from the design specification dataset (Chakra, para. [0046] “a designer can interact with the obfuscation tool 12 via a user interface 20. For instance, in response to the user inputs, a variety of input parameters and constraints, such as a maximum area constraint, a number of states to perform in the obfuscated mode, a length of a key sequence for enabling or disabling an obfuscation mode, or the like” and para. [0047] “Once the corresponding nodes have been selected, the obfuscation tool 12 can modify the circuit description 16, which can include functional obfuscation, structural obfuscation and semantic obfuscation. The obfuscation can be performed on the circuit description at one or more different design levels. For instance, in one embodiment, the obfuscation can be performed on a gate-level netlist of the circuit description 16. Alternatively or additionally, the obfuscation can be performed on a RTL instance of the circuit description 16.”); 
encrypt the confidential design specification data to produce encrypted confidential design specification data; generate a first encryption key to be associated with the encrypted confidential design specification data (Chakra, para. [0092] “In the example of FIG. 10, the obfuscation FSM 252 is designed to prevent operation of the circuit in the normal mode until an initialization key is applied at the primary inputs. For instance, the initialization key for transitioning through the states of the obfuscation FSM is demonstrated as P.sub.1.sup.O, P.sub.2.sup.O and P.sub.3.sup.O. Thus, in response to applying the initialization key to the inputs, the circuit changes from the obfuscation mode to the normal mode”); 
transmit, to the first untrusted computing device, the encrypted confidential design specification data, the first encryption key, and the SHM placeholder feature set (Chakra, para. [0093] “The authentication FSM 256 provides a mechanism to authenticate the origin of a given design even in circumstances where an unauthorized user has been able to bypass the obfuscation FSM 252, such as by illegally procuring the initialization key. The authentication FSM 256 is designed to provide a predetermined output sequence in response to applying an authentication key at the primary inputs of the circuit. For instance, the authentication key for transitioning through the states of the authentication FSM 256 is demonstrated as P.sub.1.sup.A, P.sub.2.sup.A and P.sub.3.sup.A.” and para. [0122] “the design obfuscation is performed on a CDFG data structure representation of a given circuit design. The method 400 begins at 402 by providing the input circuit description (e.g., the original RTL IP core) and related parameters” and para. [0125] “the design at 404 can be performed according to a target obfuscation efficiency, such as the target M.sub.obf. The design provided at 404 can provide a specification for the mode-control FSM, which can include its state transition graph, the length of the initialization key sequence, the state encoding, the pool of modification signals and the initialization key sequence. Random state encoding and a random initialization key sequence can be generated to increase the security.”).
Chakra teaches all the limitations of claims 1 and 11 above, however fails to explicitly teach but Homayoun teaches:
retrieve a confidential design specification data subset for replacing a design element subset with a security hard macro (SHM) placeholder design element set, wherein the confidential design specification data subset is retrieved based at least in part on a security hard macro (SHM) placeholder portfolio associated with a plurality of security hard macro (SHM) placeholder features, each SHM placeholder feature of the plurality of SHM placeholder features representing a mapping from a particular confidential design specification data subset to a particular security hard macro (SHM) placeholder design element (Homayoun, [0133] “placement of the first reconfigurable circuit element within a layout of the circuit can be determined. For example, the circuit can comprise an integrated circuit. The integrated circuit can be subdivided into a plurality of partitions. The first reconfigurable circuit element can be assigned to a place within one of the plurality of partitions. As mentioned previously, the first reconfigurable circuit element can be placed such that the first reconfigurable circuit element is embedded within a portion (e.g., partition) of the circuit have non-reconfigurable circuit elements.” And para. para. [0134] “a repetitive process can be performed until all of the plurality of function units are assigned to locations in the layout. One or more (or each) of the plurality of functional unites can be assessed for relevancy to the security constraint. For example, the method 1400 can further comprise determining a second functional unit of the plurality of functional units not having a feature relevant to the security constraint.”); 
generate a security hard macro (SHM) placeholder feature set comprising those SHM placeholder features representing mappings from the confidential design specification data subset to the SHM placeholder design element set (Homayoun, para. [0136] “data representing the layout can be provided (e.g., sent, transmitted, displayed) for fabrication of the circuit. For example, the data can be saved in a file. The data can be transmitted to a device configured to print a mask (e.g., photolithography mask) or other device configured to fabricate the circuit. The circuit can then be fabricated based on data (e.g., the mask).”); and 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Homayoun’s security-driven circuit design into Chakra’s protection of an integrated circuit chip design, with a motivation to prevent attacks during the design and development of an Integrated Circuit (Homayoun, para. [0003]). 

As per claims 2 and 12, the combination of Chakra and Homayoun teach the apparatus of claim 1 and the computer-implemented method of claim 11, respectively, wherein the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to further: 
(Chakra, para. [0042] “FIG. 1 depicts an example of a system 10 that can be used for protecting an IP or integrated circuit (IC) chip design, such as an IP core of a system on chip (SoC). The system 10 includes an obfuscation tool 12 that is configured for obfuscating a circuit design by inserting a sequential structure, such as a finite state machine (FSM) into the circuit description. The system 10 includes memory 14 in which an original circuit description 16 can be stored. The original circuit description 16 can represent an instance of the design, such as firm IP (e.g., gate level netlist) or soft IP (e.g., an RTL or other higher level designs including a control and data flow graph (CDFG)).” And para. [0045] “the obfuscation tool 12 includes a node selector 18 that can be utilized to select a plurality of nodes from the original circuit description 16 and generate a corresponding subset of the nodes that can be utilized in conjunction with the obfuscation of the circuit design. For instance, the plurality of nodes being modified (e.g., referred to herein as modification nodes) can be utilized as inputs for the sequential structure such as the FSM. The nodes can be selected according to a ranking method (see, e.g., FIG. 3). The ranking of the nodes can be an iterative process in which multiple passes through the method are performed to result in a corresponding set of nodes”); 
generate a first obfuscation key to be associated with the obfuscated confidential design specification data (Chakra, para. [0092] “In the example of FIG. 10, the obfuscation FSM 252 is designed to prevent operation of the circuit in the normal mode until an initialization key is applied at the primary inputs. For instance, the initialization key for transitioning through the states of the obfuscation FSM is demonstrated as P.sub.1.sup.O, P.sub.2.sup.O and P.sub.3.sup.O. Thus, in response to applying the initialization key to the inputs, the circuit changes from the obfuscation mode to the normal mode”); and 
(Chakra, para. [0093] “The authentication FSM 256 provides a mechanism to authenticate the origin of a given design even in circumstances where an unauthorized user has been able to bypass the obfuscation FSM 252, such as by illegally procuring the initialization key. The authentication FSM 256 is designed to provide a predetermined output sequence in response to applying an authentication key at the primary inputs of the circuit. For instance, the authentication key for transitioning through the states of the authentication FSM 256 is demonstrated as P.sub.1.sup.A, P.sub.2.sup.A and P.sub.3.sup.A.” and para. [0122] “the design obfuscation is performed on a CDFG data structure representation of a given circuit design. The method 400 begins at 402 by providing the input circuit description (e.g., the original RTL IP core) and related parameters” and para. [0125] “the design at 404 can be performed according to a target obfuscation efficiency, such as the target M.sub.obf. The design provided at 404 can provide a specification for the mode-control FSM, which can include its state transition graph, the length of the initialization key sequence, the state encoding, the pool of modification signals and the initialization key sequence. Random state encoding and a random initialization key sequence can be generated to increase the security.”).
As per claims 3 and 13, the combination of Chakra and Homayoun teach the apparatus of claim 1 and the computer-implemented method of claim 11, respectively, wherein the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to further: 
receive, from the first untrusted computing device, the SHM placeholder feature set and the first encryption key, the first encryption key authorizing the first untrusted computing device to access (Chakra, para. [0062] “an obfuscated RTL representation of the circuit design and a corresponding key can be output and stored in memory. The nature of the key can depend on the type and manner of obfuscation implemented by modifying the netlist (at 64). For instance, the key can correspond to an initialization key sequence that is required to enable normal operation only upon application of a specific input key sequence.”); 
synthesize the confidential design specification data into the design element set (Chakra, para. [0120] “a determination is made as to whether an area constraint has been satisfied. If the area constraint has not been satisfied the method proceeds to 322 in which one or both of the extra state elements or a number of existing state elements is decremented. With the decrease in number of such state elements, the method returns to 304 to repeat 304 through 320. It will be appreciated that the number of extra state elements can be decremented while the number of existing state elements for use in generating the obfuscated RTL description that satisfies the size constraints that were input at 302. Once the area constraint has been satisfied for a synthesized RTL design, the method can proceed to 324 in which the obfuscated netlist and associated enabling key can be output (e.g., stored in memory).); 
replace, based at least in part on the SHM placeholder feature set, the design element subset with the SHM placeholder design element set to form an updated design element set (Chakra, [0042] “The system 10 includes an obfuscation tool 12 that is configured for obfuscating a circuit design by inserting a sequential structure, such as a finite state machine (FSM) into the circuit description. The system 10 includes memory 14 in which an original circuit description 16 can be stored. The original circuit description 16 can represent an instance of the design, such as firm IP (e.g., gate level netlist) or soft IP (e.g., an RTL or other higher level designs including a control and data flow graph (CDFG)).” And para. [0128] “an obfuscated RTL is generated from the output of the CDFG obfuscation at 408. For instance, the RTL can be generated by traversing each of them in a depth-first manner. At 414, the obfuscated RTL can be synthesized and flattening can be performed to provide further semantic obfuscation” and para. [0129] “a determination is made as to whether the area of the synthesized circuit satisfies an area constraint. If the area constraint is not satisfied, such as in response to determining that the calculated area overhead exceeds the overhead constraint, the method proceeds to 420, and the number of modifications (N.sub.mod) is changed. For instance the number of modifications (N.sub.mod) can be decreased by a pre-defined step-size and the method can return to 408 for repeating 408 to 416. Alternatively or additionally, a balancing between control flow modifications can be performed to maximize the obfuscation effect for a minimum overhead. If it is determined at 416 that target area overhead is satisfied, the method proceeds to 418 and the output of the obfuscated RTL and one or more keys can be provided”); 
generate netlist data comprising a plurality of electronic connections among design elements of the updated design element set (Chakra, para. [0102] “FIG. 12 demonstrates a process 640 that can be utilized to find Trojan trigger nodes and payload nodes of the Trojan being inserted. For example, the input to the algorithm can include the gate-level netlist of the IP, a number of modifications to be made in the netlist, the RTL "template" of the Trojan to be inserted. The inputs can also include the number of trigger nodes of the Trojan to be inserted, the number of input conditions that would cause state transitions to the Trojan state machine, and a trigger threshold value to determine the internal nodes which can act as trigger nodes for the inserted Trojan.”); and 
transmit, to a second untrusted computing device, the netlist data (Chakra, para. [0120] “Once the area constraint has been satisfied for a synthesized RTL design, the method can proceed to 324 in which the obfuscated netlist and associated enabling key can be output (e.g., stored in memory).” And para. [0149] “The respective outputs to each multiplexer 706 can be the same or different. Each multiplexer 706 provides a corresponding output to a respective IP block 708 of the SoC 700 based on a control signal from the control unit 702. The SoC 700 provides corresponding primary outputs based on the operation of the IP blocks 708 under the control of the control unit 702.” And para. [0152] “the control unit 752 reads the different input sequences in parallel and sends them to the different IP blocks for initialization. An advantage of this approach is that the number of initialization cycles can be limited. However, an extra overhead is incurred for storing the input sequences on an on-chip ROM. Again, to increase the security of the scheme, the chip designer can arrange an instance-specific initialization sequence to be stored on the memory 754.”).

As per claims 4 and 14, the combination of Chakra and Homayoun teach the apparatus of claim 2 and the computer-implemented method of claim 12, respectively, wherein the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to further: 
receive, from the first untrusted computing device, the SHM placeholder feature set, and one of the first encryption key or the first obfuscation key, wherein the first encryption key or the first obfuscation key authorizes the first untrusted computing device to access the confidential design specification data (Chakra, para. [0093] “The authentication FSM 256 provides a mechanism to authenticate the origin of a given design even in circumstances where an unauthorized user has been able to bypass the obfuscation FSM 252, such as by illegally procuring the initialization key. The authentication FSM 256 is designed to provide a predetermined output sequence in response to applying an authentication key at the primary inputs of the circuit. For instance, the authentication key for transitioning through the states of the authentication FSM 256 is demonstrated as P.sub.1.sup.A, P.sub.2.sup.A and P.sub.3.sup.A. From the final state of the authentication FSM S.sub.2.sup.A the circuit can transition back to the initial state of the obfuscation FSM. In this way, the authentication FSM can provide a digital watermark. Since the authentication FSM 256, as well as the obfuscation FSM can form an integral and indistinguishable part of the modified design, as described herein, much greater resistance to reverse-engineering can be afforded than other authentication mechanisms.”); 
decrypt, using the first encryption key or the first obfuscation key, one of the encrypted confidential design specification data or the obfuscated confidential design specification data to retain the confidential design specification data (Chakra, para. [0062] “an obfuscated RTL representation of the circuit design and a corresponding key can be output and stored in memory. The nature of the key can depend on the type and manner of obfuscation implemented by modifying the netlist (at 64). For instance, the key can correspond to an initialization key sequence that is required to enable normal operation only upon application of a specific input key sequence.”); 
synthesize the confidential design specification data into the design element set (Chakra, para. [0120] “a determination is made as to whether an area constraint has been satisfied. If the area constraint has not been satisfied the method proceeds to 322 in which one or both of the extra state elements or a number of existing state elements is decremented. With the decrease in number of such state elements, the method returns to 304 to repeat 304 through 320. It will be appreciated that the number of extra state elements can be decremented while the number of existing state elements for use in generating the obfuscated RTL description that satisfies the size constraints that were input at 302. Once the area constraint has been satisfied for a synthesized RTL design, the method can proceed to 324 in which the obfuscated netlist and associated enabling key can be output (e.g., stored in memory).”); 
replace, based at least in part on the SHM placeholder feature set, the design element subset with the SHM placeholder design element set to form an updated design element set (Chakra, para. [0042] “The system 10 includes an obfuscation tool 12 that is configured for obfuscating a circuit design by inserting a sequential structure, such as a finite state machine (FSM) into the circuit description. The system 10 includes memory 14 in which an original circuit description 16 can be stored. The original circuit description 16 can represent an instance of the design, such as firm IP (e.g., gate level netlist) or soft IP (e.g., an RTL or other higher level designs including a control and data flow graph (CDFG)).” And para. [0128] “an obfuscated RTL is generated from the output of the CDFG obfuscation at 408. For instance, the RTL can be generated by traversing each of them in a depth-first manner. At 414, the obfuscated RTL can be synthesized and flattening can be performed to provide further semantic obfuscation” and para. [0129] “a determination is made as to whether the area of the synthesized circuit satisfies an area constraint. If the area constraint is not satisfied, such as in response to determining that the calculated area overhead exceeds the overhead constraint, the method proceeds to 420, and the number of modifications (N.sub.mod) is changed. For instance the number of modifications (N.sub.mod) can be decreased by a pre-defined step-size and the method can return to 408 for repeating 408 to 416. Alternatively or additionally, a balancing between control flow modifications can be performed to maximize the obfuscation effect for a minimum overhead. If it is determined at 416 that target area overhead is satisfied, the method proceeds to 418 and the output of the obfuscated RTL and one or more keys can be provided”);
generate netlist data comprising a plurality of electronic connections among design elements of the updated design element set (Chakra, para. [0102] “FIG. 12 demonstrates a process 640 that can be utilized to find Trojan trigger nodes and payload nodes of the Trojan being inserted. For example, the input to the algorithm can include the gate-level netlist of the IP, a number of modifications to be made in the netlist, the RTL "template" of the Trojan to be inserted. The inputs can also include the number of trigger nodes of the Trojan to be inserted, the number of input conditions that would cause state transitions to the Trojan state machine, and a trigger threshold value to determine the internal nodes which can act as trigger nodes for the inserted Trojan.”); and 
transmit, to a second untrusted computing device, the netlist data (Chakra, para. [0120] “Once the area constraint has been satisfied for a synthesized RTL design, the method can proceed to 324 in which the obfuscated netlist and associated enabling key can be output (e.g., stored in memory).” And para. [0149] “The respective outputs to each multiplexer 706 can be the same or different. Each multiplexer 706 provides a corresponding output to a respective IP block 708 of the SoC 700 based on a control signal from the control unit 702. The SoC 700 provides corresponding primary outputs based on the operation of the IP blocks 708 under the control of the control unit 702.” And para. [0152] “the control unit 752 reads the different input sequences in parallel and sends them to the different IP blocks for initialization. An advantage of this approach is that the number of initialization cycles can be limited. However, an extra overhead is incurred for storing the input sequences on an on-chip ROM. Again, to increase the security of the scheme, the chip designer can arrange an instance-specific initialization sequence to be stored on the memory 754.”).

As per claims 5 and 15, the combination of Chakra and Homayoun teach the apparatus of claim 3 and the computer-implemented method of claim 13, respectively, wherein the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to further: 
(Chakra, para. [0059] “the netlist is modified. The modifications can be performed for the chosen nodes, such as using the modification cell of FIG. 5, using a suitable MKF and any one of the N.sub.out outputs of the inserted FSM chosen randomly. Boolean functions of the inserted FSM can be generated randomly.” And para. [0060] “After all the structural gate-level modifications have been completed to achieve functional obfuscation, at 66, the modified netlist can be re-synthesized as part of implementing further semantic obfuscation. The re-synthesis can be implemented to "flatten" the modification cells and the state transition logic for inserted state elements. This process also allows logic sharing between the original circuit, modification cells and inserted state transition logic, which enhances the obfuscation”);
retrieve a modified design element subset comprising a modified security hard macro (SHM) placeholder design element set (Homayoun, para. [0112] “One or more netlists can be analyzed. Circuit elements (e.g., CMOS parts) to be replaced with reconfigurable circuit elements can be identified (e.g., based on analysis of the netlist).” And para. [0113] “the required security level for a partition can be determined. For example, the required security level can comprise gate level security, micro-level security, macro-level security, and/or the like.” And para. [0114] “if gate level security is required for a partition, then candidate standard gates can be selected and replaced with reconfigurable cells. At block 412, if micro-level security is required for the partition, groups of standard gates can be selected and replaced with reconfigurable cells. At block 414, if macro-level security is required for the partition, selected modules can be implemented using reconfigurable cells.”); 
(Homayoun, [0133] “placement of the first reconfigurable circuit element within a layout of the circuit can be determined. For example, the circuit can comprise an integrated circuit. The integrated circuit can be subdivided into a plurality of partitions. The first reconfigurable circuit element can be assigned to a place within one of the plurality of partitions. As mentioned previously, the first reconfigurable circuit element can be placed such that the first reconfigurable circuit element is embedded within a portion (e.g., partition) of the circuit have non-reconfigurable circuit elements.” And para. para. [0134] “a repetitive process can be performed until all of the plurality of function units are assigned to locations in the layout. One or more (or each) of the plurality of functional unites can be assessed for relevancy to the security constraint. For example, the method 1400 can further comprise determining a second functional unit of the plurality of functional units not having a feature relevant to the security constraint.”);
extract the modified design element set based at least in part on the modified SHM placeholder feature set; transform the modified design element set into the modified confidential design specification data subset based at least in part on the SHM placeholder portfolio to generate modified confidential design specification data; and transmit, to the first untrusted computing device, the modified confidential design specification data (Homayoun, para. [0115] “a determination can be made as to whether design constraints are met. For example, a determination can be made as to whether performance constraints, power constraints, and/or the like are satisfied. At block 420, if the design constraints are not met, then design constraints or selection criteria for replacing with reconfigurable circuit elements can be adjusted. For example, if the performance of the design is impacted by the reconfigurable gates, fewer gates on the design timing critical path can be selected to be replaced with reconfigurable circuit elements (e.g., STT design). At block 418, if the design constraints are met, then sign-off checks can be performed. If the sign-off checks are satisfied, the circuit (e.g., integrate circuit) can be fabricated. For example, data for fabricating the circuit can be transmitted to a device configured to fabricate the circuit.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Homayoun’s hard macro design into Chakra’s protection of an integrated circuit chip design, with a motivation to prevent attacks during the design and development of an Integrated Circuit (Homayoun, para. [0003]). 
As per claims 6 and 16, the combination of Chakra and Homayoun teach the apparatus of claim 5 and the computer-implemented method of claim 15, respectively, wherein the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to further: 
receive, from a networked computing device associated with a device identifier, a logging request for retrieving the confidential design specification data or the modified confidential design specification data (Chakra, para. [0090] “a set of internal nodes of the combinational logic 202 can be structurally modified to implement the modified state transition function, such as corresponding to the transitions in the obfuscation mode state diagram 208. In the example of FIG. 9, the structural modification can be implemented via modification cells M1, M2 and M3, which can be designed to implement logic to perform the state transitions demonstrated in the obfuscation mode state diagram 208. Provided these nodes are selected judiciously, modifications at even a small number of nodes can greatly affect the logic structure and functional behavior of the circuit. To add to the security scheme, enable signal for different modification cells can be made to depend on arbitrary combination of inserted state elements while ensuring that it evaluates to logic-0 in normal mode.”); and 
(Chakra, para. [0091] “the state transition function can be modified to provide an authenticating signature. FIG. 10 demonstrates an example of a state diagram 250 that includes an obfuscation FSM 252, an original FSM 254 and an authentication FSM 256. The obfuscation and authentication FSMs 252 and 256 can be implemented by modifying the state transition function of the original circuit, such as shown and described herein. While in the example of FIG. 10 the obfuscation and authentication are demonstrated as separate FSMs that provide for distinct state transitions, it will be appreciated that the obfuscation technique itself can be implemented to afford authentication. For instance, the obfuscation FSM 252 can embed hard-to-remove authentication signature within the design, thus providing simultaneous obfuscation and authentication at a low design overhead.” And para. [0092] “the obfuscation FSM 252 is designed to prevent operation of the circuit in the normal mode until an initialization key is applied at the primary inputs… in response to applying the initialization key to the inputs, the circuit changes from the obfuscation mode to the normal mode”).
As per claims 7 and 17, the combination of Chakra and Homayoun teach the apparatus of claim 1 and the computer-implemented method of claim 11, respectively, wherein the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to further: 
extract the non-confidential design specification data from the design specification dataset (Chakra, para. [0046] “a designer can interact with the obfuscation tool 12 via a user interface 20. For instance, in response to the user inputs, a variety of input parameters and constraints, such as a maximum area constraint, a number of states to perform in the obfuscated mode, a length of a key sequence for enabling or disabling an obfuscation mode, or the like” and para. [0047] “Once the corresponding nodes have been selected, the obfuscation tool 12 can modify the circuit description 16, which can include functional obfuscation, structural obfuscation and semantic obfuscation. The obfuscation can be performed on the circuit description at one or more different design levels. For instance, in one embodiment, the obfuscation can be performed on a gate-level netlist of the circuit description 16. Alternatively or additionally, the obfuscation can be performed on a RTL instance of the circuit description 16.”); 
encrypt the non-confidential design specification data to produce encrypted non- confidential design specification data (Chakra, para. [0092] “In the example of FIG. 10, the obfuscation FSM 252 is designed to prevent operation of the circuit in the normal mode until an initialization key is applied at the primary inputs. For instance, the initialization key for transitioning through the states of the obfuscation FSM is demonstrated as P.sub.1.sup.O, P.sub.2.sup.O and P.sub.3.sup.O. Thus, in response to applying the initialization key to the inputs, the circuit changes from the obfuscation mode to the normal mode”); 
generate a second encryption key to be associated with the encrypted non-confidential design specification data (Chakra, para. [0093] “The authentication FSM 256 provides a mechanism to authenticate the origin of a given design even in circumstances where an unauthorized user has been able to bypass the obfuscation FSM 252, such as by illegally procuring the initialization key. The authentication FSM 256 is designed to provide a predetermined output sequence in response to applying an authentication key at the primary inputs of the circuit. For instance, the authentication key for transitioning through the states of the authentication FSM 256 is demonstrated as P.sub.1.sup.A, P.sub.2.sup.A and P.sub.3.sup.A. From the final state of the authentication FSM S.sub.2.sup.A the circuit can transition back to the initial state of the obfuscation FSM. In this way, the authentication FSM can provide a digital watermark. Since the authentication FSM 256, as well as the obfuscation FSM can form an integral and indistinguishable part of the modified design, as described herein, much greater resistance to reverse-engineering can be afforded than other authentication mechanisms.”); and 
transmit, to the first untrusted computing device, the encrypted non-confidential design specification data and the second encryption key (Chakra, para. [0093] “The authentication FSM 256 provides a mechanism to authenticate the origin of a given design even in circumstances where an unauthorized user has been able to bypass the obfuscation FSM 252, such as by illegally procuring the initialization key. The authentication FSM 256 is designed to provide a predetermined output sequence in response to applying an authentication key at the primary inputs of the circuit. For instance, the authentication key for transitioning through the states of the authentication FSM 256 is demonstrated as P.sub.1.sup.A, P.sub.2.sup.A and P.sub.3.sup.A.” and para. [0122] “the design obfuscation is performed on a CDFG data structure representation of a given circuit design. The method 400 begins at 402 by providing the input circuit description (e.g., the original RTL IP core) and related parameters” and para. [0125] “the design at 404 can be performed according to a target obfuscation efficiency, such as the target M.sub.obf. The design provided at 404 can provide a specification for the mode-control FSM, which can include its state transition graph, the length of the initialization key sequence, the state encoding, the pool of modification signals and the initialization key sequence. Random state encoding and a random initialization key sequence can be generated to increase the security.”).
As per claims 8 and 18, the combination of Chakra and Homayoun teach the apparatus of claim 2 and the computer-implemented method of claim 12, respectively, wherein the at least one non-
extract the non-confidential design specification data from the design specification dataset (Chakra, para. [0046] “a designer can interact with the obfuscation tool 12 via a user interface 20. For instance, in response to the user inputs, a variety of input parameters and constraints, such as a maximum area constraint, a number of states to perform in the obfuscated mode, a length of a key sequence for enabling or disabling an obfuscation mode, or the like” and para. [0047] “Once the corresponding nodes have been selected, the obfuscation tool 12 can modify the circuit description 16, which can include functional obfuscation, structural obfuscation and semantic obfuscation. The obfuscation can be performed on the circuit description at one or more different design levels. For instance, in one embodiment, the obfuscation can be performed on a gate-level netlist of the circuit description 16. Alternatively or additionally, the obfuscation can be performed on a RTL instance of the circuit description 16.”); 
obfuscate the non-confidential design specification data to produce obfuscated non- confidential design specification data (Chakra, para. [0092] “In the example of FIG. 10, the obfuscation FSM 252 is designed to prevent operation of the circuit in the normal mode until an initialization key is applied at the primary inputs. For instance, the initialization key for transitioning through the states of the obfuscation FSM is demonstrated as P.sub.1.sup.O, P.sub.2.sup.O and P.sub.3.sup.O. Thus, in response to applying the initialization key to the inputs, the circuit changes from the obfuscation mode to the normal mode”);
generate a second obfuscation key to be associated with the obfuscated non-confidential design specification data (Chakra, para. [0093] “The authentication FSM 256 provides a mechanism to authenticate the origin of a given design even in circumstances where an unauthorized user has been able to bypass the obfuscation FSM 252, such as by illegally procuring the initialization key. The authentication FSM 256 is designed to provide a predetermined output sequence in response to applying an authentication key at the primary inputs of the circuit. For instance, the authentication key for transitioning through the states of the authentication FSM 256 is demonstrated as P.sub.1.sup.A, P.sub.2.sup.A and P.sub.3.sup.A. From the final state of the authentication FSM S.sub.2.sup.A the circuit can transition back to the initial state of the obfuscation FSM. In this way, the authentication FSM can provide a digital watermark. Since the authentication FSM 256, as well as the obfuscation FSM can form an integral and indistinguishable part of the modified design, as described herein, much greater resistance to reverse-engineering can be afforded than other authentication mechanisms.”); and 
transmit, to the first untrusted computing device, one of the encrypted non-confidential design specification data or the obfuscated non-confidential design specification data, and one of the second encryption key or the second obfuscation key (Chakra, para. [0093] “The authentication FSM 256 provides a mechanism to authenticate the origin of a given design even in circumstances where an unauthorized user has been able to bypass the obfuscation FSM 252, such as by illegally procuring the initialization key. The authentication FSM 256 is designed to provide a predetermined output sequence in response to applying an authentication key at the primary inputs of the circuit. For instance, the authentication key for transitioning through the states of the authentication FSM 256 is demonstrated as P.sub.1.sup.A, P.sub.2.sup.A and P.sub.3.sup.A.” and para. [0122] “the design obfuscation is performed on a CDFG data structure representation of a given circuit design. The method 400 begins at 402 by providing the input circuit description (e.g., the original RTL IP core) and related parameters” and para. [0125] “the design at 404 can be performed according to a target obfuscation efficiency, such as the target M.sub.obf. The design provided at 404 can provide a specification for the mode-control FSM, which can include its state transition graph, the length of the initialization key sequence, the state encoding, the pool of modification signals and the initialization key sequence. Random state encoding and a random initialization key sequence can be generated to increase the security.”).
As per claims 9 and 19, the combination of Chakra and Homayoun teach the apparatus of claim 3 and the computer-implemented method of claim 13, respectively, wherein the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to further: 
receive, from the first untrusted computing device, the second encryption key, the second encryption key authorizing the first untrusted computing device to access the non-confidential design specification data (Chakra, para. [0091] “the state transition function can be modified to provide an authenticating signature. FIG. 10 demonstrates an example of a state diagram 250 that includes an obfuscation FSM 252, an original FSM 254 and an authentication FSM 256. The obfuscation and authentication FSMs 252 and 256 can be implemented by modifying the state transition function of the original circuit, such as shown and described herein. While in the example of FIG. 10 the obfuscation and authentication are demonstrated as separate FSMs that provide for distinct state transitions, it will be appreciated that the obfuscation technique itself can be implemented to afford authentication. For instance, the obfuscation FSM 252 can embed hard-to-remove authentication signature within the design, thus providing simultaneous obfuscation and authentication at a low design overhead.”); and 
decrypt the encrypted non-confidential design specification data using the second encryption key to retain the non-confidential design specification data (Chakra, para. [0093] “The authentication FSM 256 provides a mechanism to authenticate the origin of a given design even in circumstances where an unauthorized user has been able to bypass the obfuscation FSM 252, such as by illegally procuring the initialization key. The authentication FSM 256 is designed to provide a predetermined output sequence in response to applying an authentication key at the primary inputs of the circuit. For instance, the authentication key for transitioning through the states of the authentication FSM 256 is demonstrated as P.sub.1.sup.A, P.sub.2.sup.A and P.sub.3.sup.A. From the final state of the authentication FSM S.sub.2.sup.A the circuit can transition back to the initial state of the obfuscation FSM. In this way, the authentication FSM can provide a digital watermark. Since the authentication FSM 256, as well as the obfuscation FSM can form an integral and indistinguishable part of the modified design, as described herein, much greater resistance to reverse-engineering can be afforded than other authentication mechanisms.”).
As per claims 10 and 20, the combination of Chakra and Homayoun teach the apparatus of claim 4 and the computer-implemented method of claim 14, respectively, wherein the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to further: 
receive, from the first untrusted computing device, one of the second encryption key or the second obfuscation key, wherein the second encryption key or the second obfuscation key authorizes the first untrusted computing device to access the non-confidential design specification data (Chakra, para. [0091] “the state transition function can be modified to provide an authenticating signature. FIG. 10 demonstrates an example of a state diagram 250 that includes an obfuscation FSM 252, an original FSM 254 and an authentication FSM 256. The obfuscation and authentication FSMs 252 and 256 can be implemented by modifying the state transition function of the original circuit, such as shown and described herein. While in the example of FIG. 10 the obfuscation and authentication are demonstrated as separate FSMs that provide for distinct state transitions, it will be appreciated that the obfuscation technique itself can be implemented to afford authentication. For instance, the obfuscation FSM 252 can embed hard-to-remove authentication signature within the design, thus providing simultaneous obfuscation and authentication at a low design overhead.”); and 
decrypt, using the second encryption key or the second obfuscation key, one of the encrypted non-confidential design specification data or the obfuscated non-confidential design specification data to retain the non-confidential design specification data (Chakra, para. [0093] “The authentication FSM 256 provides a mechanism to authenticate the origin of a given design even in circumstances where an unauthorized user has been able to bypass the obfuscation FSM 252, such as by illegally procuring the initialization key. The authentication FSM 256 is designed to provide a predetermined output sequence in response to applying an authentication key at the primary inputs of the circuit. For instance, the authentication key for transitioning through the states of the authentication FSM 256 is demonstrated as P.sub.1.sup.A, P.sub.2.sup.A and P.sub.3.sup.A. From the final state of the authentication FSM S.sub.2.sup.A the circuit can transition back to the initial state of the obfuscation FSM. In this way, the authentication FSM can provide a digital watermark. Since the authentication FSM 256, as well as the obfuscation FSM can form an integral and indistinguishable part of the modified design, as described herein, much greater resistance to reverse-engineering can be afforded than other authentication mechanisms.”).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180165477 A1 – Method to protect an IC layout.
US 20140156872 A1 – Secure element system with integrated hard macro.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437 

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437